DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I, figure 2 and claims 2-3 in the reply filed on 4/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the number of species does not determine the search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/2022.
Note: In applicants reply, applicant initially indicates election of “species I, corresponding to figure 3” however this appears to be a typographical error as species I is directed toward figure 2 and applicant also states “the elected reservoir of fig. 2 and the elected accumulator of claims 2-3 are encompassed by claims 1-3 and 5-19” which appears to indicate that applicant meant figure 2 initially. 
Allowable Subject Matter
Claim 19 is allowed.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not demonstrate a processing arrangement programmed with a cleaning mode to maintain the pressure in the accumulator above a cleaning threshold value, the cleaning threshold value being higher than the predetermined ceiling value, and directs the deposition arrangement to dispense the composition from the accumulator until the pressure in the accumulator falls below the predetermined ceiling value in combination with the rest of the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 12, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers (US Pub No 2005/0172956 A1).
Re claim 1, Childers shows a handheld device (Figs. 1-3), comprising: 
a reservoir (24) configured to store a fluid topical composition and to dispense a pressurized flow of the composition; 
an accumulator (30) including an expandable chamber (52) in fluidly communication with the reservoir (24), the expandable chamber (52) being biased towards a deflated configuration so that, when filled with the composition the chamber expands against this bias applying pressure to the composition stored therein (paragraph 0023); 
a supply valve (28) between the reservoir and the accumulator regulating the flow of the composition from the reservoir (24) to the accumulator (30); 
a pressure sensor (32) generating pressure data corresponding to a pressure of the composition in the accumulator (30); 
a processing arrangement (34) receiving the pressure data from the pressure sensor (32), analyzing the pressure data to determine whether the pressure in the accumulator is above a predetermined threshold value and controlling the supply valve to maintain the pressure of the accumulator within a range between the predetermined threshold value and a predetermined ceiling value (paragraph 0015 and figure 5); and 
a deposition arrangement (25) fluidly connected to an outlet of the accumulator (30) and dispensing the composition from the accumulator under control of the processing arrangement (34).
Re claim 2, Childers shows at least a portion of a wall of the expandable chamber is formed from an elastic material (paragraph 0023).
Re claim 6, Childers shows the predetermined ceiling value is less than a pressure of the reservoir (as flow moves from high pressure to low pressure, the pressure in the accumulator would need to be less than that of the reservoir).
Re claim 12, Childers shows the deposition arrangement comprises at least one nozzle (Fig. 2, 26) to dispense a pressurized pulse of the composition from the accumulator. 
Re claim 13, Childers shows the nozzle (Fig. 2, 26) is an atomizer nozzle configured to dispense a pressurized spray of droplets (Fig. 3, 46) of the composition from the accumulator.
Re claim 17, Childers shows a method for dispensing a topical composition, comprising:
supplying, via a supply valve (Fig. 2, 28), a pressurized flow of the composition to an accumulator (30) including an expandable chamber (52) therein, the chamber being biased towards a deflated configuration so that, when filled with the composition the chamber expands against this bias applying pressure to the composition stored therein (paragraph 0023);
generating, by a pressure sensor (32), pressure data corresponding to a pressure of the composition in the accumulator (30);
analyzing, by a processing arrangement (34), the pressure data received from the pressure sensor to determine whether the pressure in the accumulator is above a predetermined threshold value and to control the supply valve to maintain the pressure of the accumulator within a range between the predetermined threshold value and a predetermined ceiling value (paragraph 0015 and figure 5); and
dispensing, by a deposition arrangement (25) fluidly connected to an outlet of the accumulator (30), the composition from the accumulator under control of the processing arrangement (34).
Re claim 18, Childers shows the deposition arrangement is inverted during at least a portion of the dispensing step (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Childers (US Pub No 2005/0172956 A1).
Re claim 3, Childers discloses the claimed invention except for silicone elastomer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the elastic material comprise a silicone elastomer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality was apparent in applicant’s disclosure for the specific material and in fact, applicant’s specification listed numerous acceptable materials of which silicone elastomer was an example.
Re claim 5, Childers discloses the claimed invention except for an expansion rate from about 3 KPa/µL to about 5 KPa/µL. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the accumulator expands a volume of the chamber at a rate from about 3 KPa/µL to about 5 KPa/µL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the rate at which the material is filling the accumulator which achieves the recognized result of pressurizing the accumulator, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality could be found for the claimed range.
Re claim 7, Childers discloses the claimed invention except for the pressure of the reservoir ranges from about 12 psi to about 30 psi. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pressure of the reservoir range from about 12 psi to about 30 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the pressure in the reservoir which achieves the recognized result of altering the dosage delivered over the lifetime of the supply (Childers – paragraph 0004), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality could be found for the claimed range.
Re claim 9, Childers discloses the claimed invention except for the reservoir has a volume of no more than 15 ml. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a volume of the reservoir be no more than 15 ml, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the volume of the reservoir which achieves the recognized result of not only how much the reservoir can hold but also the overall size of the reservoir, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality could be found for the claimed range.
Re claims 10 & 11, Childers discloses the claimed invention except for the predetermined threshold value is about 5 psi and the predetermined ceiling value is about 7 psi. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined threshold value be about 5 psi and the predetermined ceiling value be about 7 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the pressure in the accumulator which achieves the recognized result of ensuring that the pressure at the ejectors may lie within the operational parameters of the device (Childers – paragraph 0031), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality could be found for the claimed range.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Childers (US Pub No 2005/0172956 A1) in view of Groth (US Pat No 3,346,195).
Re claim 8, Childers discloses all aspects of the claimed invention but does not teach a propellant and a dip tube through which the composition is dispensed from the storage chamber.
However, Groth discloses a storage chamber charged with a composition and a propellant (col. 1, lines 18-19), and a dip tube (col. 1, line 23) through which the composition is dispensed from the storage chamber.
The substitution of one known element (propellant as shown in Groth) for another (pressurizing element as shown in Childers) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the propellant shown in Groth would have yielded predictable results, namely, pressurizing of the storage chamber in Childers to move the fluid through the system into the accumulator (Childers – paragraph 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752